In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00077-CR




            IN RE: CHRISTOPHER CROW




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                      MEMORANDUM OPINION
       Relator, Christopher Crow, proceeding pro se, has filed a petition for a writ of mandamus

asking this Court to compel Eddie Northcutt, Judge of the Eighth Judicial District Court of Hopkins

County, Texas, to rule on his “Petition for a Writ of Error Coram Nobis.” We deny Crow’s petition

for writ of mandamus because he has failed to provide us with a record to support his entitlement

to mandamus relief.

       It is Crow’s burden to properly request and show his entitlement to mandamus relief. See

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding)

(per curiam) (“Even a pro se applicant for a writ of mandamus must show himself entitled to the

extraordinary relief he seeks.”). With respect to his request, Crow must show that he has no

adequate remedy at law to redress his alleged harm and that what he seeks to compel is a ministerial

act, not involving a discretionary or judicial decision. See State ex rel. Young v. Sixth Judicial

Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig.

proceeding).

       Consideration of a motion that is properly filed and before the court is a ministerial act.

State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987) (orig. proceeding); see

In re Shaw, 175 S.W.3d 901, 904 (Tex. App.—Texarkana 2005, orig. proceeding). However, a

relator seeking a writ of mandamus must include a statement of facts supported by citations to

“competent evidence included in the appendix or record,” and must also provide “a clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, a relator is required to file
                                                  2
a certified or sworn copy of every document that is material to his claim for relief. See TEX. R.

APP. P. 52.3(k), 52.7(a).

       Aside from scribing the title, Crow reveals nothing about the substance of or basis for his

“Petition for a Writ of Error Coram Nobis.” Crow claims that he mailed it to the clerk in February

2015 and complains that the trial court has not yet issued its decision. Crow has failed to provide

this Court with any portion of a record or any document supporting his petition for a writ of

mandamus. Specifically, this Court cannot determine whether Crow actually filed a “Petition for

a Writ of Error Coram Nobis” with the trial court or whether the trial judge was asked or required

to rule on it. The absence of a mandamus record prevents us from evaluating the circumstances of

this case and, consequently, the merits of Crow’s complaints.

       Accordingly, we deny Crow’s petition for a writ of mandamus.



                                             Bailey C. Moseley
                                             Justice

Date Submitted:        May 2, 2016
Date Decided:          May 3, 2016

Do Not Publish




                                                3